            Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 1 of 29




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


Godo Kaisha IP Bridge 1

                Plaintiff,

v.                                                      Civil Action No. 6:20-cv-00178

Micron Technology, Inc.;                                JURY TRIAL DEMANDED
Micron Semiconductor Products, Inc.; and
Micron Technology Texas, LLC

                Defendants.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Godo Kaisha IP Bridge 1 (“IP Bridge”) asserts the following claims for patent

infringement against Defendants Micron Technology, Inc.; Micron Semiconductor Products,

Inc.; and Micron Technology Texas, LLC (collectively “Micron” or “Defendants”), and alleges

as follows.

                                   NATURE OF THE ACTION

       1.       This is a civil action for infringement under the patent laws of the United States of

America, 35 U.S.C. § 1 et seq.

       2.       IP Bridge is the owner of all rights, title, and interest in U.S. Patent Nos.

7,189,616; 6,747,320; 6,445,047; and 6,424,041 (collectively, the “Asserted Patents”).

       3.       Defendants have infringed and continue to infringe one or more claims of IP

Bridge’s Asserted Patents by making, using, offering to sell, and selling within the United States,

and importing into the United States, including in this District, certain memory chips and

graphics memory. IP Bridge seeks injunctive relief and monetary damages.




                                                   1
            Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 2 of 29




                                          THE PARTIES

       4.       Plaintiff IP Bridge is a Japanese entity with its principal place of business located

at c/o Sakura Sogo Jimusho, 1-11 Kanda Jimbocho, Chiyoda-ku, Tokyo, 101-0051 Japan.

       5.       Defendant Micron Technology, Inc. (“Micron Technology”) is a Delaware

corporation with a principal place of business at 8000 South Federal Way, Boise, Idaho 83716.

Micron Technology also has a place of business at 101 West Louis Henna Boulevard, Suite 210,

Austin, Texas 78728. Micron Technology is registered with the Texas Secretary of State to do

business in Texas.

       6.       Defendant Micron Semiconductor Products, Inc. (“Micron Semiconductor”) is an

Idaho corporation with a principal place of business at 8000 South Federal Way, Boise, Idaho

83716. Micron Semiconductor also has a place of business at 101 West Louis Henna Boulevard,

Suite 210, Austin, Texas 78728. Micron Semiconductor is registered with the Texas Secretary of

State to do business in Texas. Micron Semiconductor can be served through its registered agent,

The Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

       7.       Defendant Micron Technology Texas, LLC (“Micron Texas”) is an Idaho limited

liability company with a principal place of business at 8000 South Federal Way, Boise, Idaho

83716. Micron Texas also has places of business at 101 West Louis Henna Boulevard, Suite

210, Austin, Texas 78728; and 805 Central Expressway South #100, Allen, Texas 75013.

Micron Texas can be served through its registered agent, The Corporation Service Company, 211

E. 7th Street, Suite 620, Austin, TX 78701-3218.

       8.       Micron is one of the largest memory chip makers in the world. It makes dynamic

random access memory (DRAM), NAND Flash, and NOR Flash memory, and other memory

products. Micron’s products are offered under the Micron, Crucial, and Ballistix brands, as well

as private labels. Micron makes its own products in semiconductor fabrication plants in the



                                                  2
             Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 3 of 29




United States and other countries throughout the world. Micron sells its products to customers,

including customers in this District, in the computer, networking and storage, consumer

electronics, sold-state drives, and mobile telecommunications markets.

        9.       Micron maintains offices in Austin and Allen, Texas. Within the United States,

Micron also has offices in Folsom, Irvine, Longmont, Milpitas, San Diego, and San Jose,

California; Boise and Meridian, Idaho; Minneapolis, Minnesota; Lehi, Utah; Manassas, Virginia;

and Seattle, Washington. 1 Outside the United States, Micron also has offices in China, India,

Japan, Korea, Malaysia, Singapore, Taiwan, Belgium, Germany, Israel, Italy, and the United

Kingdom. 2

        10.      Micron operates semiconductor fabrication plants in Boise, Idaho; Lehi, Utah; and

Manassas, Virginia, and fabricates and manufactures DRAM products in at least Lehi, Utah and

Manassas, Virginia. 3 Outside the United States, Micron operates semiconductor fabrication

plants in at least China, Japan, Singapore, and Taiwan. 4

        11.      Micron operates and owns the micron.com website, and markets, offers,

distributes, and provides technical support for its DRAM products throughout the United States

including in this District.

        12.      Each of the Defendants develops, designs, manufactures, distributes, markets,

offers to sell, or sells infringing products or services within the United States, including in this

District, and otherwise purposefully directs infringing activities to this District in connection




1
  Ex. E, https://www.micron.com/about/locations (last visited Feb. 11, 2020).
2
  Id.
3
  Ex. F, https://en.wikipedia.org/wiki/List_of_semiconductor_fabrication_plants (last visited
Feb. 11, 2020).
4
  Id.


                                                   3
          Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 4 of 29




with its Austin, Texas office; its micron.com website; and its other places of business in Texas

and the rest of the United States.

       13.     Defendants have been and are acting in concert, and are otherwise liable jointly,

severally, or otherwise for relief related to or arising out of the same transaction, occurrence, or

series of transactions or occurrences related to the making, using, selling, offering for sale, or

otherwise distributing the DRAM products in this District.

       14.     In addition, this action involves questions of law and fact that are common to all

Defendants. For example, Defendants are making, using, offering for sale, selling, or otherwise

distributing at least some of the same DRAM products in this District.

                                 JURISDICTION AND VENUE

       15.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq. This Court has subject matter jurisdiction over the matters

asserted in this Complaint under 28 U.S.C. §§ 1331 and 1338(a) and 35 U.S.C. §§ 271 et seq.

       16.     This Court has personal jurisdiction over Defendants in accordance with due

process and/or the Texas Long Arm Statute because, in part, Defendants “recruit[] Texas

residents, directly or through an intermediary located in this state, for employment inside or

outside this state.” Tex. Civ. Prac. & Rem. Code § 17.042(3).

       17.     This Court has personal jurisdiction over Defendants, in part because Defendants

do continuous and systematic business in this District, including by providing infringing

products and services to residents of this District that Defendants knew would be used within this

District, and by soliciting business from residents of this District.

       18.     For example, Defendants are subject to personal jurisdiction in this Court

because, inter alia, they have regular and established places of business in this District, including




                                                  4
          Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 5 of 29




offices located at 101 West Louis Henna Boulevard, Suite 210, Austin, Texas 78728. 5 The

Travis Central Appraisal District (CAD) website 6 indicates that both Micron Technology and

Micron Semiconductor own the property at 101 West Louis Henna Boulevard, Suite 210, Austin,

Texas 78728, and that it is appraised at more the $2 million dollars.7

        19.     Micron’s Austin offices are regular and established places of business at least

because these locations include many members of Micron’s important teams, including storage

system architects, SPME system architects, storage system engineers, storage solutions

engineers, and software engineers. Micron posts job openings for its Austin office, 8 and as of

January 27, 2020, Micron was posting three job openings for its Austin office that were available

or recently filled. 9 These and additional job postings can be found on LinkedIn and various

other websites. 10

        20.     Based on publicly-available information, since 2012, Micron Technology has

been the employer of approximately twenty-one recipients of H-1B visas who work and reside in



5
   Ex. G, https://www.micron.com/about/locations?country=USA&city=Austin (last visited Feb.
11, 2020).
6
   Ex. H, https://www.traviscad.org/property-search/ (last visited Feb. 11, 2020); Ex. I,
http://propaccess.traviscad.org/clientdb/?cid=1 (last visited Feb. 11, 2020).
7
   Ex. J, http://propaccess.traviscad.org/clientdb/Property.aspx?prop_id=874673 (last visited
Feb. 11, 2020) (property record for Micron Technology); Ex. K,
http://propaccess.traviscad.org/clientdb/Property.aspx?prop_id=926072 (last visited Feb. 11,
2020) (property record for Micron Semiconductor).
8
   Ex. L, https://jobs.micron.com/search/?createNewAlert=false&q=&locationsearch=Austin
(last visited Feb. 11, 2020).
9
   Ex. M, https://jobs.micron.com/job/Austin-Sr_-Ecosystem-Enabling-Manager-TX-
73301/585945500/ (printed January 27, 2020); Ex. N, https://jobs.micron.com/job/Austin-Intern-
Storage-Solutions-Engineer-TX-73301/617871400/ (printed January 27, 2020); Ex. O,
https://jobs.micron.com/job/San-Jose-Architect%2C-Storage-System-CA-95101/615114200/
(printed January 27, 2020).
10
   Ex. P, https://www.linkedin.com/jobs/view/intern-storage-solutions-engineer-at-micron-
technology-1665147174/ (last visited Feb. 11, 2020); Ex. Q,
https://my.jobs/jobs/micron/architect-storage-system/1578878764707444980 (last visited Feb.
11, 2020).


                                                 5
          Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 6 of 29




the Austin, Texas area. 11 Micron Semiconductor has been the employer of at least two recipients

of H-1B visas who work and reside in the Austin area. 12 Additionally, Micron Technology has

been the employer of approximately twelve recipients of H-1B visas who work and reside in the

Allen, Texas area. 13

       21.     Micron, directly and through agents, regularly conducts, solicits, and transacts

business in this District and elsewhere in Texas, including through its micron.com website. For

example, Defendants employ sales and marketing employees that regularly offer to sell, sell, or

otherwise distribute DRAM products in this District and elsewhere in Texas.

       22.     In particular, Micron has committed and continues to commit acts of infringement

in violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered for sale, and

sold infringing products in Texas, including in this District, and engaged in infringing conduct

within and directed at or from this District. The infringing DRAM products have been and

continue to be distributed to and used in this District. Micron’s acts cause injury to IP Bridge,

including injury suffered within this District.

       23.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

because Defendants have committed acts of infringement in this District and have a regular and

established place of business in this District.




11
   Ex. R, https://h1bdata.info/index.php?em=Micron+Technology&job=&city=Austin&
year=All+Years (last visited Jan. 27, 2019); Ex. S, https://h1bdata.info/index.php?em=Micron+
Technology&job=&city=ROUND+ROCK&year=All+Years (last visited Jan. 27, 2019).
12
   Ex. T, https://h1bdata.info/index.php?em=Micron+Semiconductor&job=&city=Austin&
year=All+Years (last visited Jan. 27, 2019).
13
   Ex. U, https://h1bdata.info/index.php?em=Micron+Technology&job=&city=Allen&
year=All+Years (last visited Jan. 27, 2019).


                                                  6
          Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 7 of 29




       24.     In particular, Micron Technology, Micron Semiconductor, and Micron Texas

have regular and established places of business located at 101 West Louis Henna Boulevard,

Suite 210, Austin, Texas 78728. Furthermore, Micron Technology, Micron Semiconductor, and

Micron Texas are all registered to do business in Texas.

       25.     Micron Semiconductor and Micron Texas are wholly owned subsidiaries of

Micron Technology. Micron Technology does not separately report revenue from Micron

Semiconductor or Micron Texas in its filings to the Securities Exchange Commission, but rather

reports combined revenue from its various products and subsidiaries.

       26.     On information and belief, Micron Technology not only “owns” but also

“operates” Micron Semiconductor and Micron Texas, including the cooperative development,

improvement, and support of Micron’s products and services.

                                    IP BRIDGE’S PATENTS

       27.     U.S. Patent No. 7,189,616 (the “’616 patent”) is entitled “Semiconductor Memory

Device with Trench-Type Stacked Cell Capacitors and Method for Manufacturing the Same” and

issued on March 13, 2007. A true and correct copy of the ’616 patent is attached as Exhibit A to

this Complaint. IP Bridge is the owner of all rights, title, and interest in and to the ’616 patent,

with the full and exclusive right to bring suit to enforce the ’616 patent, including the right to

recover for past infringement. The ’616 patent is valid and enforceable under United States

patent laws.

       28.     The ’616 patent claims are directed to a patent-eligible, non-abstract idea. They

address, among other things, a specific improvement for the design and fabrication of

semiconductor memory devices. The ’616 patent claims are particularly useful for DRAMs or

other memory devices that have trench-type stacked cell capacitors. A mask pattern layout with

hole patterns may be used to etch a target film in order to fabricate the capacitors. As capacitors



                                                  7
          Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 8 of 29




have gotten smaller, there is an increased risk that adjacent capacitors may interfere with one

another. By staggering the hole patterns, it is possible to fabricate capacitors that are less likely

to interfere with one another, thereby, producing better and more reliable DRAMs.

       29.     U.S. Patent No. 6,747,320 (the “’320 patent”) is entitled “Semiconductor Device

with DRAM Inside” and issued on June 8, 2004. A true and correct copy of the ’320 patent is

attached as Exhibit B to this Complaint. IP Bridge is the owner of all rights, title, and interest in

and to the ’320 patent, with the full and exclusive right to bring suit to enforce the ’320 patent,

including the right to recover for past infringement. The ’320 patent is valid and enforceable

under United States patent laws.

       30.     The ’320 patent claims are directed to a patent-eligible, non-abstract idea. They

address, among other things, a specific improvement for the design and fabrication of

semiconductor memory devices. The ’320 patent claims are particularly useful for DRAMs or

other memory devices that have a high-speed CMOS logic region. Specifically, the claims are

useful for improvements of sense amplifiers in high-speed logic. In a conventional sense

amplifier, a parasitic capacitor is formed on one side, which impacts the amplifier’s usefulness in

high-speed operation. In addition, if the mask’s alignment shifts during formation of an active

region or during formation of a gate electrode, the balance between pairs of transistors is

degraded, reducing sensitivity of the sense amplifier. The ’320 patent’s claims therefore enable

the difference in characteristics between a pair of sense amplifier transistors to be suppressed and

the sensitivity of the sense amplifier to be enhanced.

       31.     U.S. Patent No. 6,445,047 (the “’047 patent”) is entitled “Semiconductor Device

and Method for Fabricating the Same” and issued on September 3, 2002. A true and correct

copy of the ’047 patent is attached as Exhibit C to this Complaint. IP Bridge is the owner of all




                                                  8
          Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 9 of 29




rights, title, and interest in and to the ’047 patent, with the full and exclusive right to bring suit to

enforce the ’047 patent, including the right to recover for past infringement. The ’047 patent is

valid and enforceable under United States patent laws.

        32.     The ’047 patent claims are directed to a patent-eligible, non-abstract idea. They

address, among other things, a specific improvement for the design and fabrication of

semiconductor memory devices. The ’047 patent claims are particularly useful for DRAMs or

other memory devices that have surface-channel-type MOSFETs. In order to increase

performance of a MOS semiconductor device, the ’047 patent recognizes that miniaturization,

increasing the number of integrated devices and lowering operating voltages are required. One

way to achieve this goal is by forming multiple types of surface-channel-type MOSFETs on

semiconductor chips. But when forming surface-channel-type MOSFETs with relatively high

threshold voltages, performance decreases as dopant concentrations increase. This can lead to

shortened data retention times, and decreased carrier mobility. The ’047 patent solves these

problems through the use of a first surface-channel-type MOSFET with a polysilicon film, and a

second surface-channel-type MOSFET with a refractory metal film. The gate electrode of the

second surface-channel-type MOSFET is made of a refractory metal or compound thereof,

increasing its threshold voltage without increasing its dopant concentration.

        33.     U.S. Patent No. 6,424,041 (the “’041 patent”) is entitled “Semiconductor Device”

and issued on July 23, 2002. A true and correct copy of the ’041 patent is attached as Exhibit D

to this Complaint. IP Bridge is the owner of all rights, title, and interest in and to the ’041 patent,

with the full and exclusive right to bring suit to enforce the ’041 patent, including the right to

recover for past infringement. The ’041 patent is valid and enforceable under United States

patent laws.




                                                    9
          Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 10 of 29




         34.   The ’041 patent claims are directed to a patent-eligible, non-abstract idea. They

address, among other things, a specific improvement for the design and fabrication of

semiconductor memory devices. The ’041 patent claims are particularly useful for DRAMs or

other memory devices that have memory storage and copper wiring. While copper wiring has

many benefits, copper atoms easily diffuse into silicon in silicon oxide film, causing short

circuits, and into active regions of the silicon substrate, causing devices to malfunction. The

’041 patent’s claims describe an improvement that reliably prevents this diffusion of copper

atoms.

         35.   IP Bridge’s Asserted Patents claim, among other things, a specific implementation

of a solution to a problem in the design and fabrication of semiconductor devices. For example,

the patents identify numerous specific advantages that IP Bridge’s claimed techniques provide

compared to traditional forms of semiconductor devices. See, e.g., Ex. A, ’616 patent at 3:3-36;

Ex. B, ’320 patent at 1:11-2:14; Ex. C, ’047 patent at 1:5-2:12; Ex. D, ’041 patent at 1:11-2:48.

Further, the claimed technologies cannot be performed as mental steps by a human, nor do they

represent the application of a generic computer to any well-known method of organizing human

behavior.

         36.   The Asserted Patents claim inventive concepts that are significantly more than

any patent-ineligible, abstract idea. In particular, the claimed technologies, including individual

limitations as well as ordered combinations of limitations, were not well-understood, routine, or

conventional, and cover multiple advantages, and combinations of advantages, that were not

well-understood, routine, or conventional. See, e.g., Ex. A, ’616 patent at 16:11-41; Ex. B, ’320

patent at 7:22-8:48; Ex. C, ’047 patent at 8:58-10:14; Ex. D, ’041 patent at 9:54-12:3.




                                                10
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 11 of 29




              DEFENDANTS’ INFRINGING PRODUCTS AND ACTIVITIES

       37.     Micron is a global manufacturer and supplier of memory chips. Micron’s

Compute and Networking Business Unit designs, makes, uses, offers to sell, sells, imports,

supplies, or otherwise distributes memory chips for cloud server, enterprise, client, graphics, and

networking purposes. 14 Micron’s Mobile Business Unit designs, makes, uses, offers to sell,

sells, imports, supplies, or otherwise distributes memory chips for smartphones and other

mobile-devices. 15 Micron’s Embedded Business Unit designs, makes, uses, offers to sell, sells,

imports, supplies, or otherwise distributes memory chips for automotive, industrial, and

consumer markets.

       38.     Micron designs, makes, uses, offers to sell, sells, imports, supplies, or otherwise

distributes, and provides support for, memory chips, including products with the part name or

number GDDR5X, and other memory chips that have the same or similar structures, features, or

functionalities, and/or are made by the same or similar manufacturing processes, as the

aforementioned product (“Accused Memory Chips”). An exemplary technical analysis of the

Micron MT58K256M32JA-100 GDDR5X SDRAM product (“GDDR5X”) is available for

purchase at https://www.techinsights.com/products/0716-43012-o-5dm-100 (“TechInsights

Report”).

       39.     The Accused Memory Chips are integrated into devices made, used, offered for

sale, sold, imported, supplied, or otherwise distributed in the United States by among others,

Micron, Micron’s customers, original equipment manufacturers (“OEMS”), original design

manufacturers (“ODMs”), foundry suppliers, distributers, and other third parties. Micron’s



14
    Micron’s 2018 Annual Report, available at http://www.annualreports.com/Company/micron-
technology-inc (last visited Feb. 11, 2020), at 3.
15
    Id. at 2.


                                                11
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 12 of 29




Accused Memory Chips are essential, non-trivial components of the products into which they are

integrated.

       40.       Micron also conducts research, development, and testing of Accused Memory

Chips in the United States.

       41.       Micron maintains a website that advertised Accused Memory Chips, including

identifying the applications for which they can be used and specifications for the Accused

Memory Chips.

       42.       Micron’s development, sales, marketing, and manufacturing activities in the

United States, including within this District, directly contributed to Micron’s net revenue in the

United States.

       43.       IP Bridge contacted Micron by letter dated January 27, 2020, informing Micron

that IP Bridge owns a patent portfolio of more than 1,100 semiconductor related patents with

broad patent coverage in the United States and other countries through the world; that based

upon a review of publicly available information, IP Bridge has determined that its patents may be

of particular interest to Micron and its DRAM business; and that IP Bridge would welcome the

opportunity to provide additional information regarding IP Bridge’s patents and its licensing

program on a confidential basis.

       44.       Micron responded by letter dated February 5, 2020 that they saw nothing in their

initial review that suggested a more detailed review is warranted.

                 COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,189,616

       45.       IP Bridge incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

       46.       Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’616 patent by making, using, offer for



                                                  12
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 13 of 29




sale, selling, and importing, without authority or license, the Accused Memory Chips in violation

of 35 U.S.C. § 271(a). The Accused Memory Chips are non-limiting examples that were

identified based on reverse engineering reports currently available, and IP Bridge reserves the

right to identify additional infringing activities, products, and services, including, for example,

on the basis of information obtained during discovery.

       47.     Defendants have also infringed and continue to infringe under 35 U.S.C. 271(g)

by importing into the United States or offering to sell, selling, or using within the United States a

product which is made by a process in the United States during the term of the ’616 patent. Each

of the Defendants either practiced the patented process; or owns or controls, or is owned or

controlled by the person who practiced the patented process. As of at least the filing date of this

action, Defendants have knowledge that a patented process was used to make the Accused

Memory Chips.

       48.     The Accused Memory Chips meet all the limitations of at least claim 1 of the ’616

patent. Specifically, claim 1 of the ’616 patent recites:

               A method for manufacturing a semiconductor memory device comprising:

               depositing an interlayer insulating film on a semiconductor substrate provided
               with contact plugs;

               patterning a mask pattern on the interlayer insulating film, the mask pattern
               having a layout in which a plurality of hole patterns having the same shape are
               arranged in a stagger manner so that side edges of the adjacent hole patterns are
               only partially opposite to each other;

               forming holes for storage nodes in the interlayer insulating film by etching with
               the mask pattern;

               forming the storage nodes in the holes so as to be connected electrically to the
               contact plugs;

               forming a capacitor insulating film on the storage nodes; and

               forming a plate electrode on the capacitor insulating film,



                                                 13
             Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 14 of 29




                 wherein the length of a portion where the opposing capacitors are overlapped in
                 the mask layout is set so that the value of the parasitic capacitance between
                 adjacent cell capacitors is not more than 10% of the set cell capacitance value.

        49.      The Accused Memory Chips are formed using a method for manufacturing a

semiconductor memory device. For example, Micron manufactures the GDDR5X, which is a

semiconductor memory device. TechInsights Report at 1.

        50.      The Accused Memory Chips are formed by depositing an interlayer insulating

film on a semiconductor substrate provided with contact plugs. For example, the GDDR5X has

a substrate. Id. at 16, 89.




Id. at 89.

        51.      The GDDR5X is formed by depositing an interlayer insulating film (see SiN

regions) on a semiconductor substrate provided with contact plugs (see regions labelled “storage

node plug”). Id. at 121.




                                                 14
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 15 of 29




Id.

       52.     The Accused Memory Chips are formed by patterning a mask pattern on the

interlayer insulating film, the mask pattern having a layout in which a plurality of hole patterns

having the same shape are arranged in a stagger manner so that side edges of the adjacent hole

patterns are only partially opposite to each other. For example, the GDDR5X is formed by

patterning a mask pattern on the interlayer insulating film (see SiN regions), the mask pattern

having a layout in which a plurality of hole patterns having the same shape are arranged in a

stagger manner so that side edges of the adjacent hole patterns are only partially opposite to each

other. Id. at 78, 121.




                                                 15
             Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 16 of 29




Id. at 78.

        53.      The Accused Memory Chips are formed by forming holes for storage nodes in the

interlayer insulating film by etching with the mask pattern. For example, the GDDR5X is

formed by forming holes for storage nodes in the interlayer insulating film by etching with the

mask pattern. Id. at 78, 84, 121.

        54.      The Accused Memory Chips are formed by forming the storage nodes in the holes

so as to be connected electrically to the contact plugs. For example, the GDDR5X is formed by

forming the storage nodes in the holes so as to be connected electrically to the contact plugs. Id.

at 78, 84, 121

        55.      The Accused Memory Chips are formed by forming a capacitor insulating film on

the storage nodes. For example, the GDDR5X is formed by forming a capacitor insulating film

on the storage nodes. Id. at 78, 84, 121.




                                                16
           Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 17 of 29




       56.     The Accused Memory Chips are formed by forming a plate electrode on the

capacitor insulating film. For example, the GDDR5X is formed by forming a plate electrode on

the capacitor insulating film. Id. at 78, 84, 121.

       57.     In the Accused Memory Chips, the length of a portion where the opposing

capacitors are overlapped in the mask layout is set so that the value of the parasitic capacitance

between adjacent cell capacitors is not more than 10% of the set cell capacitance value. For

example, in the GDDR5X, the length of a portion where the opposing capacitors (see DRAM

cells) are overlapped in the mask layout is set so that the value of the parasitic capacitance

between adjacent cell capacitors is not more than 10% of the set cell capacitance value. Id. at 78,

84, 121.

       58.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Memory Chips. IP Bridge

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Memory Chips that it obtains during discovery.

       59.     IP Bridge has made a reasonable effort to determine the process used by

Defendants to produce the Accused Memory Chips. The TechInsights Report demonstrates a

substantial likelihood that the Accused Memory Chips were made using IP Bridge’s patented

process. Pursuant to 35 U.S.C. § 295, the Accused Memory Chips should be presumed to have

been so made, and the burden of establishing that the product was not made by the process shall

be on Defendants, to the extent they assert that it was not so made.

       60.     Defendants’ infringement has damaged and continues to damage IP Bridge in an

amount yet to be determined, of at least a reasonable royalty.




                                                 17
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 18 of 29




       61.     This is an exceptional case. IP Bridge is entitled to attorneys’ fees and costs

under 35 U.S.C. § 285 as a result of the infringement of the ’616 patent by Defendants.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,747,320

       62.     IP Bridge incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

       63.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’320 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Memory Chips in violation

of 35 U.S.C. § 271(a). The Accused Memory Chips are non-limiting examples that were

identified based on reverse engineering reports currently available, and IP Bridge reserves the

right to identify additional infringing activities, products, and services, including, for example,

on the basis of information obtained during discovery.

       64.     The Accused Memory Chips meet all the limitations of at least claim 1 of the ’320

patent. Specifically, claim 1 of the ’320 patent recites:

               A semiconductor device comprising a DRAM region and a high-speed CMOS
               logic region that are co-resident with each other,

               wherein a pair of gate electrodes of a N-type sense amplifier transistor and a pair
               of gate electrodes of a P-type sense amplifier transistor constituting a CMOS
               sense amplifier of the DRAM are disposed respectively in one active region in
               parallel to each other in the same direction as that of bit lines, and

               a pair of adjacent N-type sense amplifier transistors and a pair of adjacent P-type
               sense amplifier transistors are isolated by shallow trench isolation (STI) regions.

       65.     The Accused Memory Chips are, or contain, semiconductor device comprising a

DRAM region and a high-speed CMOS logic region that are co-resident with each other. For

example, Micron’s GDDR5X is a semiconductor integrated circuit device. TechInsights Report




                                                  18
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 19 of 29




at xiii, 1, 13. The GDDR5X has a DRAM region and a high-speed CMOS logic region that are

co-resident with each other.




TechInsights Report at 5.




TechInsights Report at 80.

       66.     The Accused Memory Chips include a pair of gate electrodes of an N-type sense

amplifier transistor and a pair of gate electrodes of a P-type sense amplifier transistor that

constitute a CMOS sense amplifier of a DRAM. TechInsights Report at 80.




                                                 19
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 20 of 29




       67.     In the Accused Memory Chips, the pair of gate electrodes of the N-type sense

amplifier transistor and the pair of gate electrodes of the P-type sense amplifier transistor are

disposed respectively in one active region in parallel to each other, in the same direction as the

bit lines. TechInsights Report at 80, 90.

       68.     In the Accused Memory Chips, a pair of adjacent N-type sense amplifier

transistors and a pair of adjacent P-type sense amplifier transistors are isolated by shallow trench

isolation (STI) regions. TechInsights Report at 80, 90.

       69.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Memory Chips. IP Bridge

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Memory Chips that it obtains during discovery.

       70.     Defendants’ infringement has damaged and continues to damage IP Bridge in an

amount yet to be determined, of at least a reasonable royalty.

       71.     This is an exceptional case. IP Bridge is entitled to attorneys’ fees and costs

under 35 U.S.C. § 285 as a result of the infringement of the ’320 patent by Defendants.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 6,445,047

       72.     IP Bridge incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

       73.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claims 2 and 4 of the ’047 patent by making, using,

offer for sale, selling, and importing, without authority or license, the Accused Memory Chips in

violation of 35 U.S.C. § 271(a). The Accused Memory Chips are non-limiting examples that

were identified based on reverse engineering reports currently available, and IP Bridge reserves




                                                  20
           Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 21 of 29




the right to identify additional infringing activities, products, and services, including, for

example, on the basis of information obtained during discovery.

          74.   The Accused Memory Chips meet all the limitations of at least claims 2 and 4 of

the ’047 patent. Specifically, base claim 1 and dependent claims 2 and 4 of the ’047 patent

recite:

                1. A semiconductor device comprising:

                a first-surface-channel-type MOSFET with a first threshold voltage; and

                a second-surface-channel-type MOSFET with a second threshold voltage having
                an absolute value greater than an absolute value of said first threshold voltage,

                wherein the first-surface-channel-type MOSFET includes:

                a first gate insulating film formed on a semiconductor substrate; and

                a first gate electrode, which has been formed out of a poly-silicon film formed
                directly on the first gate insulating film, and

                wherein the second-surface-channel-type MOSFET includes:

                a second gate insulating film formed on the semiconductor substrate; and

                a second gate electrode, which has been formed out of a refractory metal film
                formed directly on the second gate insulating film, the refractory metal film being
                made of a refractory metal or a compound thereof.

                2. The device of claim 1, wherein a dopant concentration in the channel region of
                the second-surface-channel-type MOSFET is lower than a dopant concentration in
                the channel region of the first-surface-channel-type MOSFET.

                4. The device of claim 1, wherein the first-surface-channel-type MOSFET is
                formed in a logic circuit block of the semiconductor substrate, and

                wherein the second-surface-channel-type MOSFET is formed in a memory cell
                block of the semiconductor substrate, and

                wherein the second gate insulating film is thicker than the first gate insulating
                film.




                                                  21
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 22 of 29




        75.    The Accused Memory Chips are, or contain, a semiconductor device. For

example, Micron’s GDDR5X is a semiconductor integrated circuit device. TechInsights Report

at 1.

        76.    The Accused Memory Chips include a first-surface-channel-type MOSFET with a

first threshold voltage (see, e.g., LV peripheral transistors), and a second-surface-channel-type

MOSFET with a second threshold voltage (see, e.g., recessed channel access transistors).

TechInsights Report at 29, 92.




          TechInsights Report at 29.                         TechInsights Report at 92.

        77.    In the Accused Memory Chips, the absolute value of the threshold voltage of the

second surface-channel-type MOSFET (e.g., recessed channel access transistors) is greater than

the absolute value of the threshold voltage of the first surface-channel-type MOSFET (e.g., LV

peripheral transistors). TechInsights Report at 29, 92.

        78.    In the Accused Memory Chips, the first surface-channel-type MOSFET includes a

first gate insulating film (see, e.g., gate oxide) formed on a semiconductor substrate, and a first




                                                 22
             Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 23 of 29




gate electrode formed out of a poly-silicon film (see, e.g., Poly 1.1) formed directly on the first

gate insulating film. TechInsights Report at 29, 27.




Id. at 27.

        79.      In the Accused Memory Chips, the second surface-channel-type MOSFET

includes a second gate insulating film (see, e.g., oxide) formed on the semiconductor substrate,

and a second gate electrode formed out of a refractory metal film (see, e.g., TiN). TechInsights

Report at 92, 95.




                                                 23
             Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 24 of 29




Id. at 95.

          80.    In the Accused Memory Chips, the refractory metal film is made of a refractory

metal or a compound thereof (see, e.g., TiN). TechInsights Report at 92, 95.

          81.    On information and belief, in the Accused Memory Chips, the dopant

concentration in the channel region of the second surface-channel-type MOSFET (e.g., recessed

channel access transistors) is lower than the dopant concentration in the channel region of the

first surface-channel-type MOSFET (e.g., LV peripheral transistors). See TechInsights Report at

29, 92.

          82.    In the Accused Memory Chips, the first surface-channel-type MOSFET is formed

in a logic circuit block of the semiconductor substrate. TechInsights Report at 25, 29.

          83.    In the Accused Memory Chips, the second surface-channel-type MOSFET is

formed in a memory cell block of the semiconductor substrate. TechInsights Report at 73, 89-92.




                                                24
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 25 of 29




       84.     In the Accused Memory Chips, the second gate insulating film is thicker than the

first gate insulating film. TechInsights Report at 27, 95.

       85.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Memory Chips. IP Bridge

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Memory Chips that it obtains during discovery.

       86.     Defendants’ infringement has damaged and continues to damage IP Bridge in an

amount yet to be determined, of at least a reasonable royalty.

       87.     This is an exceptional case. IP Bridge is entitled to attorneys’ fees and costs

under 35 U.S.C. § 285 as a result of the infringement of the ’047 patent by Defendants.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 6,424,041

       88.     IP Bridge incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

       89.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’041 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Memory Chips in violation

of 35 U.S.C. § 271(a). The Accused Memory Chips are non-limiting examples that were

identified based on reverse engineering reports currently available, and IP Bridge reserves the

right to identify additional infringing activities, products, and services, including, for example,

on the basis of information obtained during discovery.

       90.     The Accused Memory Chips meet all the limitations of at least claim 1 of the ’041

patent. Specifically, claim 1 of the ’041 patent recites:

               A semiconductor device, comprising:

               a semiconductor substrate,



                                                  25
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 26 of 29




                a memory storage portion on a main surface of said semiconductor substrate,

                a wiring portion including a copper wire positioned on the main surface of said
                semiconductor substrate and apart from said memory storage portion, and

                copper-diffusion blocking means provided in a region surrounding the memory
                storage portion for blocking copper diffusion from said wiring portion toward said
                memory storage portion.

        91.     The Accused Memory Chips are, or contain, a semiconductor device. For

example, Micron’s GDDR5X is a semiconductor integrated circuit device. TechInsights Report

at 1.

        92.     The Accused Memory Chips include a semiconductor substrate. TechInsights

Report at 13.

        93.     The Accused Memory Chips include a memory storage portion on a main surface

of the semiconductor substrate (see, e.g., DRAM capacitors). TechInsights Report at 13.

        94.     The Accused Memory Chips include a wiring portion including copper wire

positioned on the main surface of the semiconductor substrate, apart from the memory storage

portion. TechInsights Report at 13, 52.




          TechInsights Report at 13.                       TechInsights Report at 52.




                                                26
             Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 27 of 29




        95.      In the Accused Memory Chips, a copper-diffusion blocking means (see, e.g.,

tungsten cell plate) is provided in a region surrounding the memory storage portion (see, e.g.,

DRAM capacitors) for blocking copper diffusion from the wiring portion toward the memory

storage portion. TechInsights Report at 13, 88.




Id. at 88.

        96.      The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Memory Chips. IP Bridge

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Memory Chips that it obtains during discovery.

        97.      Defendants’ infringement has damaged and continues to damage IP Bridge in an

amount yet to be determined, of at least a reasonable royalty.




                                                  27
         Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 28 of 29




       98.     This is an exceptional case. IP Bridge is entitled to attorneys’ fees and costs

under 35 U.S.C. § 285 as a result of the infringement of the ’041 patent by Defendants.

                                REQUEST FOR A JURY TRIAL

       99.     IP Bridge requests a jury trial of all issues in this action so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, IP Bridge respectfully requests:

       A.      That Judgment be entered that Defendants have infringed one or more claims of

the Asserted Patents, literally and under the doctrine of equivalents;

       B.      That, in accordance with 35 U.S.C. § 283, Defendants and all its affiliates,

employees, agents, officers, directors, attorneys, successors, and assigns and all those acting on

behalf of or in active concert or participation with any of them, be preliminarily and permanently

enjoined from (1) infringing the Asserted Patents and (2) making, using, selling, and offering for

sale, or importing into the United States, the Accused Products;

       C.      An award of damages sufficient to compensate IP Bridge for Defendants’

infringement under 35 U.S.C. § 284;

       D.      That the case be found exceptional under 35 U.S.C. § 285 and that IP Bridge be

awarded its reasonable attorneys’ fees;

       E.      Costs and expenses in this action;

       F.      An award of prejudgment and post-judgment interest; and

       G.      Such other and further relief as the Court may deem just and proper.




                                                  28
       Case 6:20-cv-00178-ADA Document 1 Filed 03/09/20 Page 29 of 29




Dated: March 9, 2020                  Respectfully submitted,


                                  By: /s/ B. Russell Horton
                                     B. Russell Horton (State Bar No. 10014450 )
                                     GEORGE BROTHERS KINCAID &
                                     HORTON LLP
                                     114 West 7th Street, Suite 1100
                                     Austin Texas 78701
                                     Tel: (512) 495-1482
                                     Fax: (972) 715-8921
                                     rhorton@gbkh.com

                                      Ryan S. Goldstein (Admission Pending)
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
                                      Hibiya U-1 Bldg., 25F 1-1-7,
                                      Uchisaiwai-cho Chiyoda-ku,
                                      Tokyo, 100-0011 Japan
                                      Tel: 81 3 5510 1711
                                      Fax: 81 3 5510 1712
                                      ryangoldstein@quinnemanuel.com

                                      Eric Huang (Admission Pending)
                                      John McKee (Admission Pending)
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
                                      51 Madison Avenue, 22nd Floor
                                      New York, NY 10010
                                      Tel: (212) 849-7000
                                      Fax: (212) 849-7100
                                      erichuang@quinnemanuel.com
                                      johnmckee@quinnemanuel.com

                                      Alan L. Whitehurst (Admission Pending)
                                      Jeffrey S. Gerchick (Admission Pending)
                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
                                      1300 I Street, NW, Suite 900
                                      Washington, DC 20005
                                      Tel: (202) 538-8000
                                      Fax: (202) 538-8100
                                      alanwhitehurst@quinnemanuel.com
                                      jeffgerchick@quinnemanuel.com

                                      Attorneys for Plaintiff IP Bridge




                                     29
